Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered July 16, 2007 in a personal injury action. The order, insofar as appealed from, granted that part of the cross motion of defendant DTE *1261Tonawanda LLC for summary judgment seeking contractual indemnification from defendant G & J Contracting.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on May 15, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.P, Centra, Fahey, Peradotto and Pine, JJ.